235-/5"
                      ELECTRONIC RECORD                           2.3^-/5

                                                           INTOXICATION
COA#      04-13-00338-CR                 OFFENSE:          ASSAULT

          ELIAS ESEQUIEL VASQUEZ
STYLE: v. the state of texas             COUNTY:           STARR

COA DISPOSITION:   AFFIRMED              TRIAL COURT: 229™ DISTRICT COURT

DATE: 12/10/14            Publish: NO    TCCASE#:          11-CRS-270




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         ELIAS ESEQUIEL VASQUEZ V.
STYLE:   THE STATE OF TEXAS                     CCA#:      asg.jg?§ i *l
                                                                    w' "

      AVPELLANT^S             Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

     *Rg fU^^b                                 JUDGE:
DATE: 0^1Zfi-lzOLT                             SIGNED:                  PC:

JUDGE: ffa CiVUito-                            PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: